department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division mar uniform issue list seitep kh tf legend taxpayer a taxpayer b company c amount d amount e hospital q hospital u hospital k city l deal the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in letters dated date date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code taxpayer a an employee of company c accumulated amount d in company c’s retirement_plan a plan qualified under code sec_401 you represent that taxpayer a’s decision making ability was impaired due to brain tumors his medical_condition is terminal as a consequence of said impairment taxpayer a requested a complete withdrawal of his benefits in company c’s plan in one lump sum company c issued a check in amount e on date which represented the net amount of the distribution after federal and state_income_tax withholding amount e reflected withholding for federal and state income taxes taxpayer a never cashed the check due to taxpayer a’s severe physical and mental impairment members of his family managed his financial affairs during this period taxpayer b the daughter of taxpayer a and his attorney-in-fact discovered the uncashed check in date while attending to taxpayer a’s tax affairs taxpayer b immediately sought tax_advice and subsequently filed this ruling_request your authorized representative has made the following representations concerning taxpayer a’s health on or about date taxpayer a suffered an onset of convulsive seizures he was taken to hospital q in city l where he was diagnosed as suffering from multiple brain tumors on or about date taxpayer a entered hospital u where a cat scan determined that one of his brain tumors was bleeding as a result taxpayer a underwent immediate brain surgery the brain surgery resulted in a finding of brain cancer on or about date taxpayer a was released to undergo radiation and chemotherapy treatment on or about date taxpayer a was admitted to the emergency room at hospital q where he underwent a mri on or about date a radiation oncologist determined that based on his mri taxpayer a had a very limited time to live on or about date taxpayer a was hospitalized at hospital k as a result n o of brain seizures and swelling of the brain on or about date taxpayer a began receiving hospice care on or about date taxpayer a admitted to hospital k as a result of brain seizures on or about date taxpayer a resumed receiving hospice care at home based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or posta error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by the taxpayer’s authorized representative demonstrates a failure on the part of taxpayer a to satisfy the code sec_402 rollover requirements due to an inability to understand the nature of the transaction described above this was a consequence of taxpayer a’s documented mental impairment resulting from life threatening brain tumors taxpayer a has made no attempt to cash the amount e plan distribution check furthermore members of his family have been handling his financial affairs for a number of months and it was said family members specifically taxpayer b who discovered that taxpayer a had withdrawn amount d from his qualified_retirement_plan and filed this request for a waiver of the 60-day rollover period on behalf of taxpayer a thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code please note that this letter_ruling does not authorize the rollover of the amount required to be distributed pursuant to code sec_401 if any see code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact mn please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
